DECISION
The application of the above-named defendant for a review of the sentence of 7 years; consecutive to any other sentence the Defendant is subject imposed on June 13, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be deferred until the records are clear.
Counsel is asked to obtain the following information:
(1) Copy of Sentencing Order from Judge Hatfield;
(2) Copy of Pardon from State of Washington;
*14DATED this 6th day of January 1984.
(3) Clarification on Pre-Sentence Report, indicating if there is more than one Donald Short confusing the record with this Donald Short;
(4) Dismissal record from Federal Court;
(5) Obtain an up-to-date FBI check; and
(6) Any other pertinent information that would help clarify the record.
We wish to thank John Keith, Attorney from Great Falls, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson